Proceeding pursuant to CPLR article 78, inter alia, to review respondent’s determination which, after a hearing, revoked petitioner’s driver’s license. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. The police officer testified that he had requested petitioner to submit to a chemical test for intoxication and that he had read *555the warning printed on the "Alcohol/Drug Influence Report” form to the petitioner. The form was properly admitted into evidence, since it was admitted only to indicate the exact words of the warning (see Matter of Mistler v Tofany, 39 AD2d 710). The admission into evidence of testimony that petitioner refused to submit to the chemical test was also proper, since it was the refusal itself which formed the basis for revocation of petitioner’s license (see Vehicle and Traffic Law, § 1194, subd 2). Hargett, Acting P. J., Shapiro, Titone and Suozzi, JJ., concur.